                       Case 1:20-mc-00046-ALC Document 30 Filed 11/11/20 Page 1 of 3

                                                                                                  Baker & McKenzie LLP

                                                                                                  452 Fifth Avenue
                                                                                                  New York, NY 10018
                                                                                                  United States

                                                                                                  Tel: +1 212 626 4100
                                                                                                  Fax: +1 212 310 1600
                                                                                                  www.bakermckenzie.com


Asia Pacific
Bangkok
Beijing
Brisbane                    November 11, 2020
Hanoi
Ho Chi Minh City
Hong Kong
Jakarta*
Kuala Lumpur*               The Honorable Andrew L. Carter Jr.                           By CM/ECF and Email
Manila*                                                                                  ALCarterNYSDChambers@nysd.uscourts.gov
Melbourne
Seoul                       United States District Judge
Shanghai
Singapore                   United States District Court for the
Sydney
T aipei                     Southern District of New York
T okyo
Yangon                      Thurgood Marshall United States Courthouse
Europe, Middle East         40 Foley Square
& Africa
Abu Dhabi                   New York, New York 10007
Almaty
Amsterdam
Antwerp
Bahrain                     In re Application of Kuwait Ports Authority for an Order Pursuant to 28 U.S.C.
Baku
Barcelona
Berlin
                            § 1782 to Conduct Discovery for Use in a Foreign Proceeding, Case No. 20-mc-
Brussels
Budapest                    00046(ALC)
Cairo
Casablanca
Doha
Dubai
                            Dear Judge Carter,
Dusseldorf
Frankfurt/Main
Geneva
Istanbul                    We represent Applicant the Kuwait Ports Authority (the “KPA”) in connection with
Jeddah*
Johannesburg                the above-referenced 1782 Application.1 We write in response to the November 2,
Kyiv
London                      2020 letter filed by the Port Fund [ECF 29], to address certain contentions and
Luxembourg
Madrid
Milan
                            correct certain misstatements made therein.
Moscow
Munich
Paris                       I.       The Section 22 Proceedings Remain Irrelevant to the 1782 Application
Prague
Riyadh*
Rome
St. Petersburg
                            In its letter, the Port Fund resurrects its trope that the discovery in the KPA’s
Stockholm
Vienna
                            Section 1782 Application overlaps with the discovery sought in the Cayman
Warsaw
Zurich                      Section 22 proceedings. It does not. As the KPA has explained to this Court, it seeks
Latin America               different documents, from different parties, than what has been sought in the
Bogota
Brasilia**                  Cayman Section 22 proceedings. See KPA Reply [ECF 24], at n.5, 17-19, 21. The
Buenos Aires
Caracas                     Section 22 proceedings continue to be completely irrelevant to the instant 1782
Guadalajara
Juarez
Lima
                            Application.
Mexico City
Monterrey
Porto Alegre**              The Port Fund’s claim that settlement of the Section 22 proceedings would lead to
                            the “withdrawal of the [1782] application before this Court” is thus incorrect.
Rio de Janeiro**
Santiago
Sao Paulo**
T ijuana
Valencia
                            Indeed, the Section 22 proceedings settled almost immediately after the Port Fund
North America
                            sent its letter to this Court, and the Consent Order settling those proceedings does
Chicago
Dallas
                            not withdraw, much less address, the 1782 Application. See In re Port Fund L.P.,
Houston
Miami
                            Consent Order dated November 3, 2020 (attached hereto as Exhibit A).
New York
Palo Alto
San Francisco
T oronto
Washington, DC

* Associated Firm           1 Capitalized terms used but not defined shall have the meaning ascribed to such term in
** In cooperation with
T rench, Rossi e Watanabe
Advogados                   the KPA’s October 15, 2020 letter. [ECF 28]

                            Baker & McKenzie LLP is a member of Baker & McKenzie International, a Swiss Verein.
                            1456787\NYCDMS
Case 1:20-mc-00046-ALC Document 30 Filed 11/11/20 Page 2 of 3




    Nor would it. The documents sought in the 1782 Application are held by financial
    institutions—Citibank and E*Trade—whose records are not within the “possession,
    custody or power” of the Port Fund. See KPA 1782 Application [ECF 4], at 4, 13;
    KPA Reply [ECF 24], at 6, 18; Supp. Fox Decl. [ECF 26], at ¶¶ 32-33. The Port
    Fund does not have the power to produce, nor the Cayman Court the power to order,
    production of these documents. That power rests with this Court on this 1782
    Application.
    II.     The KPA’s Commencement of Substantive Cayman Proceedings
            Further Demonstrates its Entitlement to § 1782 Discovery
    The Port Fund spent much of its opposition to the 1782 Application arguing that
    the KPA’s failure to commence proceedings in the Cayman Islands meant that there
    were no “reasonably contemplated proceedings” justifying a 1782 application. See
    Port Fund Opp. [ECF 20], at 10-14. Now that the KPA has commenced proceedings ,
    the Port Fund pivots, and attempts to argue that the actual commencement of
    foreign proceedings “does not demonstrate any greater entitlement” to 1782
    discovery. See Port Fund’s November 2, 2020 letter [ECF 29], at 1.
    It most assuredly does. Section 1782 exists to provide “assistance to foreign and
    international tribunals and to litigants before such tribunals.” That is the title of the
    Section. The Port Fund therefore quibbles with the type of proceedings brought.
    Yet these proceedings are squarely among the kinds of proceedings that the KPA
    has consistently maintained it intended to bring in its 1782 Application. See Fox
    Decl. [ECF 6], at ¶ 12; KPA Reply [ECF 24], at 10; Supp. Fox Decl. [ECF 26], at
    ¶¶ 6, 11-12, 17-19. And the discovery sought is clearly relevant to the proceedings
    that the KPA has initiated in the Cayman Islands, which seek damages for the
    conduct described in the 1782 Application.2
    III.    The Port Fund’s Demand Letter is Another Dead Cat
    Finally, the Port Fund appears to claim that the Cayman proceedings were initiated
    solely to distract the Port Fund and Port Link from pursuing a $13 million
    overpayment claim. Again, this has absolutely no bearing on the merits of the 1782
    Application. And again, it is not true. The Port Fund’s claim to be entitled to recover
    this alleged “overpayment” is nothing more than the final death throes of their
    moribund feline; a gimmick.


    2 The Port Fund also claims that the Cayman proceedings are derivative proceedings. This
    has no bearing on the merits of the 1782 Application. Nor is it true. The Proceedings are
    not derivative proceedings, as the Port Fund contends, but direct proceedings. See Writ of
    Summons and Statement of Claim [ECF 28-1]. The referenced derivative claim is only an
    alternative and subsidiary claim. Id., at ¶ 25.


    1456787\NYCDMS                                                                           2
Case 1:20-mc-00046-ALC Document 30 Filed 11/11/20 Page 3 of 3




    Indeed, this “overpayment” argument was already addressed and dispelled by the
    KPA in its papers filed with this Court. See KPA Reply [ECF 24], at n.4. It was
    also addressed and dispelled in the KPA’s response to the Port Fund’s demand letter.
    Yet despite being in possession of this letter, the Port Fund omitted any reference
    to it in its correspondence with this Court. A copy of that response letter is therefore
    attached hereto for the Court’s convenience as Exhibit B.
    The KPA’s repeated responses to this canard make clear that the Port Fund’s claim
    that the KPA was “overpaid” requires blindly adopting the very same assertions
    about the Port Fund’s finances that the Port Fund has steadfastly refused to evidence.
    To credit them, one must ignore the reported sale price of US$1 billion for the Clark
    Asset and instead assume the Port Fund’s $496M price, as further diluted by over
    $191M in deductions whose legitimacy is questionable, at best. Indeed, if the Port
    Fund ever brought an action for the alleged “overpayment,” the documents
    requested in the 1782 Application would also assist in the resolution of such dispute,
    further supporting the KPA’s current 1782 Application.
                                                  *****
    Nothing in the Port Fund’s latest letter affects the validity of the 1782 Application.
    Indeed, the Port Fund has failed to demonstrate any reason to deny the 1782
    Application. We therefore respectfully request that the 1782 Application be granted
    by this Court at its earliest convenience.
    We remain available should the Court have any questions.
    Respectfully yours,

    /s/ Jacob Kaplan
    Jacob Kaplan
    Partner
    +1 212 891 3896
    Jacob.Kaplan@bakermckenzie.com


    Cc:          Kathy Hirata Chin
                 Crowell & Moring LLP
                 By email: kchin@crowell.com


                 Sarah M. Gilbert
                 Crowell & Moring LLP
                 By email: sgilbert@crowell.com

    Enclosures



    1456787\NYCDMS                                                                        3
